NO. 29774

IN THE SUPREME COURT OF THE STATE OF HAWAYIj

 

ALAN D. URIE, Petitioner/Petitioner-Appellant

  

VS.

~ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF H' §
Respondent/Respondent-Appellee. ”*"

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(JR NO. lDAA-09-OO02 (Oriqinal Case No. 08-O4412))

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Duffy, J., for the courtH

Petitioner/Petitioner-Appellant Alan D. Urie’S

20lO, is

application for writ of certiorari, filed on July l4,

hereby rejected.A
DATED: Honoiu1u, HawaiHq AuguSt 15, 2010_

FoR THE coURT:

&4m»€.D“@%lGY

Associate Justice

Earle A. Partington
for petitioner/petitioner-
appellant on the application

Girard D. Lau,

Deputy Attorney GeneraP;
for respondent/respondent~
appellee on the response

1 Considered by: Nakayama, Acting C.J., Acoba,
JJ. and Circuit Judge Border, in place of Moon, C.J., recused.

Duffy, and Recktenwald,